Exhibit 10.1
NISOURCE INC.
NONEMPLOYEE DIRECTOR
STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 13, 2008)



 



--------------------------------------------------------------------------------



 



NISOURCE INC.
NONEMPLOYEE DIRECTOR
STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 13, 2008)
TABLE OF CONTENTS

                      Page
 
           
ARTICLE I
  ESTABLISHMENT, PURPOSE, AND DURATION     2  
1.1
  Establishment of the Plan     2  
1.2
  Purpose of the Plan     2  
1.3
  Duration of the Plan     2  
 
           
ARTICLE II
  DEFINITIONS     3  
2.1
  Award     3  
2.2
  Award Agreement     3  
2.3
  Board or Board of Directors     3  
2.4
  Change in Control     3  
2.5
  Code     5  
2.6
  Company     5  
2.7
  Committee     5  
2.8
  Director     5  
2.9
  Disability     5  
2.10
  Employee     6  
2.11
  Fair Market Value     6  
2.12
  Nonemployee Director     6  
2.13
  Nonqualified Stock Option or NQSO     6  
2.14
  Option     6  
2.15
  Participant     6  
2.16
  Period of Restriction     6  
2.17
  Restricted Stock     6  
2.18
  Restricted Stock Unit     6  
2.19
  Shares     7  
 
           
ARTICLE III
  ADMINISTRATION     7  
3.1
  Committee     7  
3.2
  Administration by the Committee     7  
3.3
  Decisions Binding     7  
 
           
ARTICLE IV
  SHARES AND RESTRICTED STOCK UNITS SUBJECT TO THE PLAN     8  
4.1
  Number of Shares and Restricted Stock Units     8  
4.2
  Lapsed Awards     8  
4.3
  Adjustments in Authorized Shares and Restricted Stock Units     8  
 
           
ARTICLE V
  ELIGIBILITY AND PARTICIPATTION     9  
5.1
  Eligibility     9  
5.2
  Actual Participation     9  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

             
 
      Page
 
       
ARTICLE VI
  GRANTS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS     9  
6.1
  Initial Grant     9  
6.2
  Special Grant of Restricted Stock Units     9  
6.3
  Grants Prior to January 1, 2004     10  
6.4
  Future Grants On and After January 1, 2004     10  
6.5
  Award Agreements     11  
6.6
  Other Restrictions     11  
6.7
  Certificate Legend     11  
6.8
  Restricted Stock Unit Account     11  
6.9
  Vesting and Transferability     12  
6.10
  Voting and Stock Ownership Rights     13  
6.11
  Dividends and Other Distributions     13  
6.12
  Payment of Restricted Stock Units     14  
 
           
ARTICLE VII
  NONQUALIFIED STOCK OPTIONS     15  
7.1
  Potential Grants of Options     15  
7.2
  Option Award Agreement     15  
7.3
  Option Price     15  
7.4
  Duration of Options     15  
7.5
  Vesting of Shares Subject to Option     15  
7.6
  Payment     16  
7.7
  Restrictions on Share Transferability     17  
 
           
ARTICLE VIII
  CHANGE IN CONTROL     17  
 
           
ARTICLE IX
  AMENDMENT, MODIFICATION AND TERMINATION     17  
9.1
  Amendment, Modification and Termination     17  
9.2
  Awards Previously Granted     18  
 
           
ARTICLE X
  GENERAL PROVISIONS     18  
10.1
  Additional Awards     18  
10.2
  Gender and Number     19  
10.3
  Severability     19  
10.4
  Indemnification     19  
10.5
  Beneficiary Designation     20  
10.6
  Termination of Directorship     20  
10.7
  Nontransferability     22  
10.8
  No Right of Nomination     23  
10.9
  Shares Available     23  
10.10
  Additional Compensation     23  
10.11
  Successors     23  
10.12
  Requirements of Law     23  
10.13
  Governing Law     24  

ii



--------------------------------------------------------------------------------



 



NISOURCE INC.
NONEMPLOYEE DIRECTOR
STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 13, 2008)
     WHEREAS, NiSource Inc. (the “Company”) adopted the NiSource Inc.
Nonemployee Director Stock Incentive Plan (formerly the NIPSCO Industries, Inc.
Nonemployee Director Stock Incentive Plan), effective February 1, 1992, as last
amended effective December 16, 1997 and February 1, 1998 (“Plan”); and
     WHEREAS, the Company adopted the NiSource Inc. Nonemployee Director
Restricted Stock Unit Plan (formerly the NIPSCO Industries, Inc. Nonemployee
Director Restricted Stock Unit Plan) effective January 1, 1999 (“Stock Unit
Plan”); and
     WHEREAS, pursuant to Section 9.1 of the Plan and Section 14 of the Stock
Unit Plan, the Company amended the Plan and the Stock Unit Plan in certain
respects, and merged the Stock Unit Plan into the Plan and restated the merged
Plan in a single document, effective July 1, 2002; and
     WHEREAS, the Plan was amended and restated to reflect changes in the
structure of nonemployee director compensation, effective January 1, 2004; and
     WHEREAS, the Plan was amended and restated to comply with Internal Revenue
Code Section 409A, and guidance and regulations thereunder, with respect to
Awards granted and/or vested under the Plan from and after January 1, 2005, and
     WHEREAS, the Plan was amended and restated to reflect changes in the
structure of nonemployee director compensation, effective April 1, 2007,
     WHEREAS, pursuant to Section 9.1 of the Plan, the Company wishes to further
amend and restate the Plan with respect to Awards granted under the Plan.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the Plan is hereby amended and restated, effective May 13,
2008, as follows:
ARTICLE I
ESTABLISHMENT, PURPOSE, AND DURATION
     1.1 Establishment of the Plan. NiSource Inc. established an incentive
compensation plan known as the “NiSource Inc. Nonemployee Director Stock
Incentive Plan,” as set forth in this document. The Plan permits the grant of
Restricted Stock, Nonqualified Stock Options and Restricted Stock Units to
Nonemployee Directors, subject to the terms and provisions set forth herein.
     Awards granted and/or vested under the Plan from and after January 1, 2005
shall be administered in compliance with Code Section 409A, and guidance and
regulations thereunder. Awards under the Plan granted, vested and freely
transferable prior to January 1, 2005 shall be administered in accordance with
the Plan as then in effect and without regard to Code Section 409A, and guidance
and regulations thereunder.
     1.2 Purpose of the Plan. The purpose of the Plan is to promote the
achievement of long-term objectives of the Company by linking the personal
interests of Nonemployee Directors to those of Company shareholders, enhancing
the interest of Nonemployee Directors in the growth and success of the Company,
and attracting and retaining Nonemployee Directors of outstanding competence.
     1.3 Duration of the Plan. The Plan, as amended and restated herein, is
effective April 1, 2007 and shall remain in effect, subject to the right of the
Committee to terminate the Plan at any time pursuant to Article IX herein, until
all Shares subject to it shall have been

2



--------------------------------------------------------------------------------



 



purchased or acquired according to the Plan’s provisions. However, in no event
may an Award be granted under the Plan on or after June 30, 2012.
ARTICLE II
DEFINITIONS
     Whenever used in the Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
     2.1 Award. “Award” means, individually or collectively, a grant of
Restricted Stock, Nonqualified Stock Options or Restricted Stock Units under the
Plan.
     2.2 Award Agreement. “Award Agreement” means an agreement entered into by
and between the Company and a Nonemployee Director, setting forth the terms and
provisions applicable to an Award granted under the Plan.
     2.3 Board or Board of Directors. “Board” or “Board of Directors” means the
Board of Directors of the Company, and includes any committee of the Board of
Directors designated by the Board to administer part or all of the Plan.
     2.4 Change in Control. “Change in Control” means the occurrence of either a
“Change in Ownership,” “Change in Effective Control” or a “Change of Ownership
of a Substantial Portion of Assets,” as defined below:
     (a) Change in Ownership. A Change in Ownership of the Company occurs on the
date that any one person, or more than one Person Acting as a Group (as defined
below), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any one
person or more than one Person Acting as a Group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Ownership of the Company (or to cause a
Change in Effective Control of the Company). An increase in the percentage of
stock owned by any one person, or Persons Acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock. This subsection (a) applies only
when there is a

3



--------------------------------------------------------------------------------



 



transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction.
     (b) Change in Effective Control. A Change in Effective Control of the
Company occurs on the date that either —
     (i) any one person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or
     (ii) a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
In the absence of an event described in paragraph (i) or (ii), a Change in
Effective Control of the Company shall not have occurred.
Acquisition of additional control. If any one person, or more than one Person
Acting as a Group, is considered to effectively control the Company, the
acquisition of additional control of the Company by the same person or persons
is not considered to cause a Change in Effective Control of the Company (or to
cause a Change in Ownership of the Company).
     (c) Change of Ownership of a Substantial Portion of Assets. A Change of
Ownership of a Substantial Portion of Assets occurs on the date that any one
person, or more than one Person Acting as a Group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
Transfers to a related person. There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer. A transfer of assets by the Company is not
treated as a Change of Ownership of a Substantial Portion of Assets if the
assets are transferred to —
     (i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
     (ii) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

4



--------------------------------------------------------------------------------



 



     (iii) a person, or more than one Person Acting as a Group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or
     (iv) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii) next
above.
A person’s status is determined immediately after the transfer of assets. For
example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction is not treated as a Change of Ownership of a
Substantial Portion of Assets of the Company.
     (d) Persons Acting as a Group. Persons shall not be considered to be acting
as a group solely because they purchase or own stock of the same corporation at
the same time or as a result of the same public offering. However, persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.
     2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     2.6 Company. “Company” means NiSource Inc., a Delaware corporation, or any
successor thereto as provided in Section 10.11 herein.
     2.7 Committee. “Committee” means the Corporate Governance Committee of the
Board.
     2.8 Director. “Director” means any individual who is a member of the Board
of Directors of the Company.
     2.9 Disability. “Disability” means a condition that (a) causes a Director
to be unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a

5



--------------------------------------------------------------------------------



 



continuous period of not less than twelve months or (b) causes a Director to be
eligible to receive Social Security disability payments.
     2.10 Employee. “Employee” means any full-time, nonunion, salaried employee.
For purposes of the Plan, an individual whose only employment relationship with
the Company is as a Director shall not be deemed to be an Employee.
     2.11 Fair Market Value. “Fair Market Value” means the closing price on the
New York Stock Exchange Composite Transactions on the date of the grant, or on
any other applicable date.
     2.12 Nonemployee Director. “Nonemployee Director” means a Director who is
not currently an Employee of the Company or any subsidiary of the Company.
     2.13 Nonqualified Stock Option or NQSO. “Nonqualified Stock Option” or
“NQSO” means an option to purchase Shares, granted under Article VII herein that
does not constitute an Incentive Stock Option under Code Section 422 (or any
successor Code Section).
     2.14 Option. “Option” means a Nonqualified Stock Option granted under the
Plan.
     2.15 Participant. “Participant” means a Nonemployee Director of the Company
who has a viable outstanding Award granted under the Plan.
     2.16 Period of Restriction. “Period of Restriction” means the period during
which the transfer of Shares of Restricted Stock is limited in some way, and the
Shares are subject to a substantial risk of forfeiture, as provided in
Article VI herein.
     2.17 Restricted Stock. “Restricted Stock” means an Award granted to a
Nonemployee Director pursuant to Article VI herein.
     2.18 Restricted Stock Unit. “Restricted Stock Unit” means an Award granted
to a Nonemployee Director pursuant to Article VI herein.

6



--------------------------------------------------------------------------------



 



     2.19 “Shares. “Shares” means the common shares, $0.01 par value per share,
of NiSource Inc.
ARTICLE III
ADMINISTRATION
     3.1 Committee. The Plan shall be administered by the Committee, subject to
the restrictions set forth in the Plan.
     3.2 Administration by the Committee. The Committee shall have the full
power, discretion and authority to interpret and administer the Plan in a manner
that is consistent with the Plan’s provisions. However, except as otherwise set
forth in Section 10.1, in no event shall the Committee have the power to
determine Plan eligibility, or to determine the number, the value, the vesting
period, or the timing of Awards to be made under the Plan (all such
determinations are automatic pursuant to the provisions of the Plan).
Notwithstanding the preceding sentence, the Committee shall have the authority
to designate whether an upcoming grant of Awards shall consist of Restricted
Stock, Nonqualified Stock Options or Restricted Stock Units.
     3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan, and all related orders or
resolutions of the Committee, shall be final, conclusive and binding on all
persons, including the Company, its stockholders, employees, Participants, and
their estates and beneficiaries.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
SHARES AND RESTRICTED STOCK UNITS SUBJECT TO THE PLAN
     4.1 Number of Shares and Restricted Stock Units. Subject to adjustment as
provided in Section 4.3 herein, the total number of Shares available for grant
as Awards under the Plan may not exceed an aggregate of 500,000.
     4.2 Lapsed Awards. If any Share of Restricted Stock, Option, or Restricted
Stock Unit granted under the Plan terminates, expires or lapses for any reason,
any such Share of Restricted Stock, any Share subject to purchase pursuant to
such Option and any such Restricted Stock Unit again shall be available for
grant under the Plan. Awards shall be subject to such terms and conditions, in
addition to the terms and conditions set forth in the Plan, as the Committee
shall determine.
     4.3 Adjustments in Authorized Shares and Restricted Stock Units.
     (a) Appropriate adjustments in the aggregate number of Shares and
Restricted Stock Units issuable pursuant to the Plan, the number of Shares and
Restricted Stock Units subject to each outstanding Award granted under the Plan
and the Option price with respect to Options, shall be made to give effect to
any increase or decrease in the number of issued Shares resulting from a
subdivision or consolidation of shares, whether through recapitalization, stock
split, reverse stock split, spin-off, spinout or other distribution of assets to
stockholders, stock distributions or combinations of shares, payment of stock
dividends, other increase or decrease in the number of such Shares outstanding
effected without receipt of consideration by the Company, or any other
occurrence for which the Committee determines an adjustment is appropriate.
     (b) In the event of any merger, consolidation or reorganization of the
Company with any other corporation or corporations, or an acquisition by the
Company of the stock or assets of any other corporation or corporations, there
shall be substituted on an equitable basis, as determined by the Committee in
its sole discretion, for each Share then subject to the Plan, and for each Share
then subject to an Award granted under the Plan, the number and kind of shares
of stock, other securities, cash or other property to which the holders of
Shares of the Company are entitled pursuant to such transaction.
     (c) Without limiting the generality of the foregoing provisions of this
section, any such adjustment shall be deemed to have prevented any dilution or
enlargement of a Participant’s rights, if such Participant receives in any such
adjustment rights that are

8



--------------------------------------------------------------------------------



 



substantially similar (after taking into account the fact that the Participant
has not paid the applicable Option price) to the rights the Participant would
have received had he or she exercised his or her outstanding Award and become a
shareholder of the Company immediately prior to the event giving rise to such
adjustment. Adjustments under this Section 4.3 shall be made by the Committee,
whose decision as to the amount and timing of any such adjustment shall be
conclusive and binding on all persons.
ARTICLE V
ELIGIBILITY AND PARTICIPATION
     5.1 Eligibility. Persons eligible to participate in the Plan are limited to
Nonemployee Directors who are serving on the Board on the date of each grant
under the Plan.
     5.2 Actual Participation. All eligible Nonemployee Directors shall receive
grants of Restricted Stock, Options and Restricted Stock Units pursuant to the
terms and provisions set forth in Articles VI and VII herein.
ARTICLE VI
GRANTS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
     6.1 Initial Grant. Each person who was a Nonemployee Director on
February 1, 1992 was then granted 250 Shares of Restricted Stock for each year
of service as a Nonemployee Director of the Company or its predecessor (the
number of years of service was determined as of the date of the first annual
meeting of shareholders of the Company following February 1, 1992).
          Each person who was a Nonemployee Director on April 14, 1999 was then
granted 500 Restricted Stock Units.
     6.2 Special Grant of Restricted Stock Units. Each Nonemployee Director
participating in the NiSource Inc. Nonemployee Director Retirement Plan (the
“Retirement Plan”) on December 31, 2001 made an irrevocable election, by written
instrument delivered to the Committee between May 1, 2002 and June 30, 2002, to:
(i) continue his or her participation in the Retirement Plan on and after
July 1, 2002 or (ii) terminate his or her participation in the

9



--------------------------------------------------------------------------------



 



Retirement Plan as of June 30, 2002 and have the present value of his or her
retirement benefit under Article V of the Retirement Plan, determined as of
June 30, 2002, converted to Restricted Stock Units of comparable value and
granted to him or her under the Plan on July 1, 2002. Any Restricted Stock Units
granted to a Nonemployee Director pursuant to this Section 6.2 who had fewer
than five Years of Service on June 30, 2002 shall fully vest upon the completion
of such Nonemployee Director’s fifth Year of Service. “Year of Service” means
the 12-month period commencing with the first day of the calendar month in which
each annual meeting of the shareholders of the Company takes place, and
throughout which a Nonemployee Director served on the Board as a Nonemployee
Director.
     6.3 Grants Prior to January 1, 2004. Upon each election, reelection or
appointment, as applicable, of a Nonemployee Director to serve on the Board, on
and after July 1, 2002 and prior to January 1, 2004, such Nonemployee Director
was granted 2,600 Shares of Restricted Stock and 600 Restricted Stock Units,
subject to the terms of the Plan. Each such grant was made as of the first day
of the Board term of the newly-elected, reelected or appointed, as applicable,
Nonemployee Director, which began immediately following such election,
reelection or appointment, as applicable.
     6.4 Future Grants On and After January 1, 2004. Each Nonemployee Director
shall receive a portion of his or her annual retainer equal to $20,000 in the
form of an Award granted in four equal installments on the last business day of
each calendar quarter, commencing on March 31, 2004 and continuing through
March 31, 2007. Commencing on April 1, 2007, the portion of his or her annual
retainer to be paid in the form of an Award will be equal to $34,000. Such Award
shall be a grant of Restricted Stock or Restricted Stock Units, or a combination
thereof, as determined by the Committee in its sole discretion. The number of
Shares of

10



--------------------------------------------------------------------------------



 



Restricted Stock or Restricted Stock Units, as applicable, constituting such
quarterly grant shall be determined by dividing one fourth (1/4) of the annual
retainer by the Fair Market Value of Shares on the last business day of the
relevant quarter.
     6.5 Award Agreements.
     (a) Each Restricted Stock grant under the Plan shall be evidenced by a
Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Restricted Stock Shares granted and such other
provisions as the Committee shall determine consistent with the Plan.
     (b) Each Restricted Stock Unit grant under the Plan may, in the Committee’s
sole discretion, be evidenced by a Restricted Stock Unit Award Agreement that
shall specify the vesting period of Restricted Stock Units, the number of
Restricted Stock Units granted and such other provisions as the Committee shall
determine consistent with the Plan.
     6.6 Other Restrictions. The Committee shall impose such other restrictions
on any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable, including restrictions imposed under Section 7.7 hereof. Any
restriction imposed on Shares of Restricted Stock shall be included in a legend
appearing on the certificates representing Shares of Restricted Stock.
     6.7 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 6.6 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear, if deemed necessary and
advisable by the Committee, the following legend:
“The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the NiSource Inc.
Nonemployee Director Stock Incentive Plan, and in a Restricted Stock Award
Agreement. A copy of the Plan and such Restricted Stock Award Agreement may be
obtained from the Secretary of NiSource Inc.”
     6.8 Restricted Stock Unit Account. Restricted Stock Units granted to a
Nonemployee Director under the Plan shall be credited to a Restricted Stock Unit
Account (the

11



--------------------------------------------------------------------------------



 



“Account”) established and maintained for such Nonemployee Director. The Account
of a Nonemployee Director shall be the record of Restricted Stock Units granted
to him or her under the Plan. The Account is solely for accounting purposes and
shall not require a segregation of any assets of the Company. Each Restricted
Stock Unit shall be valued by the Committee, in the manner provided in
Section 6.12, as of the date of payment thereof. Each grant of Restricted Stock
Units under the Plan to a Nonemployee Director and the value of such Restricted
Stock Units as of the date of grant shall be communicated by the Committee in
writing to the Nonemployee Director within 30 days after the date of grant.
     6.9 Vesting and Transferability. Except as otherwise provided in the Plan,
all Restricted Stock Units granted under the Plan shall vest, and in the case of
Restricted Stock shall become freely transferable, by the Participant according
to the following schedule:

              Annual   Cumulative     Percentage of Units or   Percentage of
Units or Anniversary   Shares Which Vest or   Shares Which are Vested or of
Grant Date   Become Freely Transferablec   Became Freely Transferable 1   20%  
20% 2   20%   40% 3   20%   60% 4   20%   80% 5   20%   100%

          Regardless of the schedule set forth above, all Shares of Restricted
Stock and Restricted Stock Units held by a Participant or credited to a
Participant’s Account, as applicable, shall immediately become 100% freely
transferable or vested, as applicable, upon the first to occur of the following:
          (a) The completion of the schedule set forth above (or in Section 6.2,
if applicable);

12



--------------------------------------------------------------------------------



 



          (b) The death of the Participant;
          (c) The Disability of the Participant;
          (d) The retirement of the Participant from service on the Board prior
to death or Disability and after attaining the age of 70 years;
          (e) The effective date of a Change in Control of the Company; or
          (f) May 13, 2008.
          In addition, notwithstanding any provision of the Plan to the
contrary, all Shares of Restricted Stock and grants of Restricted Stock Units
shall become 100% fully vested on May 13, 2008. Upon becoming freely
transferable, each Participant shall be entitled to have the legend required by
Section 6.6 and/or Section 6.7 removed from his or her Share certificates.
     6.10 Voting and Stock Ownership Rights.
     (a) During the Period of Restriction, except as set forth in the applicable
Restricted Stock Award Agreement, a Participant holding Shares of Restricted
Stock granted hereunder may exercise full voting and other stock ownership
rights with respect to such Shares.
     (b) Except as set forth in Section 6.11(b), no Participant shall be
entitled to any voting or other stock ownership rights with respect to Shares
attributable to Restricted Stock Units granted under the Plan.
     6.11 Dividends and Other Distributions.
     (a) During the Period of Restriction, Participants holding Shares of
Restricted Stock granted hereunder shall be entitled to receive all dividends
and other distributions paid with respect to such Shares while they are so held.
Any such dividends or distributions shall be fully vested and shall be paid to
Participants on the date such dividends are actually paid to shareholders of the
Company.
     (b) Additional Restricted Stock Units shall be credited to each
Participant’s Account with respect to Restricted Stock Units included in such
Account from time to time, to reflect dividends paid to stockholders of the
Company with respect to Shares. The additional Restricted Stock Units credited
before January 1, 2004 shall be granted at such time or times and shall be
subject to such terms and conditions, in addition to the terms and conditions
set forth in the Plan, as the Committee shall determine. The additional
Restricted Stock Units credited on or after January 1, 2004 shall be fully

13



--------------------------------------------------------------------------------



 



vested and granted on the date such dividends are actually paid to shareholders
of the Company.
     6.12 Payment of Restricted Stock Units.
     (a) Except as provided in paragraph (b) or (c) below, upon a Participant’s
separation from service on the Board for any reason other than for Cause (as
defined in Section 10.6), the Participant shall be entitled to receive from the
Company, with respect to each then vested Restricted Stock Unit in the
Participant’s Account, a number of Shares with an aggregate Fair Market Value on
the date of payment equal to the aggregate Fair Market Value of such vested
Restricted Stock Units. Payment to a Participant for Restricted Stock Units
shall be made in Shares in a single payment within 60 days after the date of the
Participant’s separation from service on the Board.
     (b) Restricted Stock Units in the Participant’s Account granted pursuant to
Section 6.2, and additional Restricted Stock Units with respect thereto credited
pursuant to Section 6.11(b), shall be paid to the Participant in a single
payment within six months after the date of the Participant’s separation from
service on the Board. Payment to a Participant for such Restricted Stock Units
shall be made in the form of a number of Shares with an aggregate Fair Market
Value on the date of payment equal to the aggregate Fair Market Value of such
vested Restricted Stock Units in the Participant’s Account on the date of
payment.
     (c) With respect to Restricted Stock Units granted pursuant to Section 6.4,
and additional Restricted Stock Units with respect thereto credited pursuant to
Section 6.11(b), on or after January 1, 2004, upon a Participant’s separation
from service on the Board for any reason other than for Cause (as defined in
Section 10.6), the Participant shall be entitled to receive from the Company,
with respect to such then vested Restricted Stock Units in the Participant’s
Account, a number of Shares with an aggregate Fair Market Value on the date of
payment equal to the aggregate Fair Market Value of such vested Restricted Stock
Units. Payment to a Participant for Restricted Stock Units shall be made in
Shares in a single payment six months after the date of the Participant’s
separation from service on the Board, or as soon as administratively practicable
thereafter.
     (d) A Participant shall be credited with additional Restricted Stock Units
pursuant to Section 6.11(b) on the value of his or her Restricted Stock Units
with respect to the period between his or her separation from service on the
Board and the receipt of payment under the Plan.

14



--------------------------------------------------------------------------------



 



ARTICLE VII
NONQUALIFIED STOCK OPTIONS
     7.1 Potential Grants of Options. In the event that the Committee properly
designates (pursuant to Section 3.2 herein) that a scheduled Award under
Section 6.4 shall consist of Options rather than Restricted Stock or Restricted
Stock Units, then each eligible Nonemployee Director shall be granted an Option
to purchase a number of Shares so that the Option shall have a value, as
determined by the Committee in its sole discretion, equal to the value of the
Restricted Stock or Restricted Stock Units that would otherwise have been
awarded, subject to the terms and provisions of the Plan.
     7.2 Option Award Agreement. Each Option grant shall be evidenced by an
Option Award Agreement that shall specify the Option Price, the duration of the
Option, the number of Shares available for purchase under the Option, and such
other provisions as the Committee shall determine.
     7.3 Option Price. The purchase price per Share available for purchase under
an Option shall equal the Fair Market Value of a Share on the date the Option is
granted.
     7.4 Duration of Options. Each Option shall expire on the tenth anniversary
of its grant date.
     7.5 Vesting of Shares Subject to Option. Subject to Section 10.6,
Participants shall be entitled to exercise Options at any time and from time to
time, but no sooner than the time period beginning six months after the grant of
the Option and ending ten years after the grant of the Option, and according to
the following vesting schedule:

15



--------------------------------------------------------------------------------



 



              Annual   Cumulative Anniversary   Percentage of   Percentage of of
Grant Date   Options Which Vest   Options Which are Vested 1   20%   20% 2   20%
  40% 3   20%   60% 4   20%   80% 5   20%   100%

Regardless of the vesting schedule set forth above, all Options held by a
Participant shall immediately become 100% vested upon the first to occur of the
following:
               (a) the completion of the vesting schedule set forth above;
               (b) the death of the Participant;
               (c) the Disability of the Participant;
               (d) the retirement of the Participant from service on the Board
prior to death or Disability and after attaining the age of 70 years;
               (e) the effective date of a Change in Control of the Company.
     7.6 Payment. Options shall be exercised by the delivery of a written notice
of exercise to the Secretary of the Company, setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares.
          The Option Price upon exercise of any Option shall be payable to the
Company in full either: (i) in cash or its equivalent, or (ii) by tendering
previously acquired Shares having a Fair Market Value at the time of exercise
equal to the total Option Price of the Shares for which the Option is being
exercised (provided that the Shares tendered upon Option exercise have been held
by the Participant for at least six months prior to their tender to satisfy the
Option Price), or (iii) by a combination of (i) and (ii). The proceeds from such
a payment shall be added to the general funds of the Company and shall be used
for general corporate purposes.

16



--------------------------------------------------------------------------------



 



          As soon as practicable after receipt of a written notification of
exercise and full payment, the Company shall deliver to the Participant, in the
Participant’s name, Share certificates in an appropriate amount based upon the
number of Shares purchased pursuant to the exercise of the Option.
     7.7 Restrictions on Share Transferability. The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares.
ARTICLE VIII
CHANGE IN CONTROL
     In the event of a Change in Control of the Company, all Awards granted
under the Plan that are still outstanding and not yet vested or freely
transferable, shall become immediately 100% vested and freely transferable for
each Participant, as of the effective date of the Change in Control, and shall
remain as such for the remaining life of the Award, as such life is provided
herein, and within the provisions of the related Award Agreements. All Options
that are outstanding as of the effective date of the Change in Control shall
remain exercisable for the remaining lives of the Options.
ARTICLE IX
AMENDMENT, MODIFICATION AND TERMINATION
     9.1 Amendment, Modification and Termination. Subject to the terms set forth
in this Section 9.1, the Committee may terminate, amend or modify the Plan at
any time and from time to time; provided, however, that the provisions set forth
in the Plan regarding the amount of

17



--------------------------------------------------------------------------------



 



securities to be awarded to Nonemployee Directors, the price of securities to be
awarded to Nonemployee Directors, and the timing of Awards to Nonemployee
Directors, may not be amended more than once within any six month period.
          Amendment or termination of the Plan may occur without the approval of
the shareholders of the Company (except as may be required by law or by any
national securities exchange or system on which the Shares are then listed or
reported, or by a regulatory body having jurisdiction with respect hereto).
     9.2 Awards Previously Granted. Unless required by law, no termination,
amendment or modification of the Plan shall in any manner adversely affect any
Award previously granted under the Plan without the written consent of the
Participant holding the Award.
ARTICLE X
GENERAL PROVISIONS
     10.1 Additional Awards.
          (a) In addition to any Award received pursuant to Section 6.3, 6.4 or
7.1, each Nonemployee Director who first serves on the Board on or after
January 1, 2002, and each Nonemployee Director who served on the Board on
December 31, 2001 and who elected to discontinue participation in the NiSource
Inc. Nonemployee Director Retirement Plan (the “DRP”) on and after July 1, 2002,
shall receive a grant of Shares of Restricted Stock upon each election,
reelection or appointment, as applicable, to the Board on or after July 1, 2002.
At the discretion of the Committee, such grant may be in any combination of
Shares of Restricted Stock and Restricted Stock Units, as determined by the
Committee. Such Award shall have an aggregate value, as determined by the
Committee, based on information provided by the

18



--------------------------------------------------------------------------------



 



management of the Company, that ensures that the Award, together with other
compensation paid to the Nonemployee Director for service on the Board, delivers
a compensation package to the Nonemployee Director competitive with the
nonemployee director compensation packages offered by companies in the same or
similar industries as that of the Company.
          (b) In addition to the additional Awards provided in Section 10.1(a)
above, each Nonemployee Director who served on the Board on May 13, 2008, and
who elected to discontinue participation in the DRP on and after May 13, 2008,
but no later than December 31, 2008, shall receive a one-time grant of
Restricted Stock Units or cash, as elected by the Nonemployee Director. The
Award shall have an aggregate value, as determined by the Committee, equal to
the Net present value of the Nonemployee Director’s accrued benefit under the
DRP. If the Nonemployee Director elects to receive cash, the cash will be paid
to the Nonemployee Director in 2009. If the Nonemployee Director elects to
receive Restricted Stock Units, the Restricted Stock Units will be paid in
accordance with Section 6.12 of the Plan.
     10.2 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.
     10.3 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     10.4 Indemnification. Each individual who is or was a member of the
Committee shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or

19



--------------------------------------------------------------------------------



 



resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.
          The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Articles of Incorporation or By-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
     10.5 Beneficiary Designation. Each Participant under the Plan may, from
time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in the event of his or her death (and/or who may exercise the Participant’s
vested Options following his or her death). Each designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and shall be effective only when filed by the Participant in writing
with the Committee during his or her lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate (and, subject to the terms and provisions of the
Plan, any unexercised vested Options may be exercised by the administrator or
executor of the Participant’s estate).
     10.6 Termination of Directorship. In the event a Participant ceases to be a
Director for any reason other than death, Disability, retirement from service on
the Board after attaining

20



--------------------------------------------------------------------------------



 



the age of 70 years, or a Change in Control of the Company, all Shares of
Restricted Stock, all Options and all Restricted Stock Units that have not
vested or become freely transferable on or prior to the date of the occurrence
of such event shall terminate and be forfeited and neither the Participant nor
his or her heirs, personal representatives, successors or assigns shall have any
future rights with respect to any such Shares of Restricted Stock, Options and
Restricted Stock Units. All Options that are vested as of such date shall remain
exercisable for six months following the date the Director’s service on the
Board terminates, or until their expiration date, whichever period is shorter.
          Notwithstanding any other provision of the Plan, in the event a
Participant is discharged from service on the Board for Cause, all rights to any
Shares of Restricted Stock that have not become freely transferable, any vested
or unvested Options granted on and after July 1, 2002, and any vested or
unvested Restricted Stock Units shall be discontinued and forfeited, and the
Company shall have no further obligation hereunder to such Participant or any
other person. For purposes of the Plan, “Cause” shall mean:
          (a) the Participant’s conviction of any criminal violation involving
dishonesty, fraud or breach of trust;
          (b) the Participant’s willful engagement in any misconduct in the
performance of his or her duty that materially injures the Company;
          (c) the Participant’s performance of any act which, if known to the
customers or stockholders of the Company, would materially and adversely impact
the business of the Company; or
          (d) the Participant’s willful and substantial nonperformance of
assigned duties.
          The Committee shall have sole discretion with respect to the
application of the provisions of subsections (a)-(d) next above, and such
exercise of discretion shall be conclusive and binding upon the Participant and
all other persons.

21



--------------------------------------------------------------------------------



 



     10.7 Nontransferability of Options. No Share of Restricted Stock (until the
end of the applicable Period of Restriction specified in the Restricted Stock
Award Agreement), Option or Restricted Stock Unit granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. In the event of a
Participant’s death, payment of any amount due under the Plan shall be made to
the duly appointed and qualified executor or other personal representative of
the Participant’s estate to be distributed in accordance with the Participant’s
will or applicable intestacy law; or in the event that there shall be no such
representative duly appointed and qualified within six months after the date of
death of such deceased Participant, then to such persons as, at the date of his
or her death, would be entitled to share in the distribution of such deceased
Participant’s personal estate under the provisions of the applicable statute
then in force governing the descent of intestate property, in the proportions
specified in such statute. All Options granted to a Participant under the Plan
shall be exercisable, during his or her lifetime, only by such Participant.
          Notwithstanding the preceding provisions of this Section, a
Participant, at any time prior to his or her death, may assign all or any
portion of an Award granted to him or her under the Plan to (i) his or her
spouse or lineal descendant, (ii) the trustee of a trust for the primary benefit
of his or her spouse or lineal descendant or (iii) a tax-exempt organization as
described in Code Section 501(c)(3). In such event, the spouse, lineal
descendant, trustee, or tax-exempt organization shall be entitled to all of the
rights of the Participant with respect to the assigned portion of such Award,
and such portion of the Award shall continue to be subject to all of the terms,
conditions and restrictions applicable to the Award as set forth herein, and in
the related Award Agreement, immediately prior to the effective date of the
assignment. Any such

22



--------------------------------------------------------------------------------



 



assignment shall be permitted only if (A) the Participant does not receive any
consideration therefore, and (B) the assignment is expressly approved by the
Committee or its delegate. Any such assignment shall be evidenced by an
appropriate written document executed by the Participant, and a copy thereof
shall be delivered to the Committee or its delegate on or prior to the effective
date of the assignment.
     10.8 No Right of Nomination. Nothing in the Plan shall be deemed to create
any obligation on the part of the Board to nominate any Director for reelection
by the Company’s shareholders.
     10.9 Shares Available. The Shares made available pursuant to Awards under
the Plan may be either authorized but unissued Shares or Shares that have been
or may be reacquired by the Company, as determined from time to time by the
Committee.
     10.10 Additional Compensation. Awards granted under the Plan shall be in
addition to any additional annual retainer, attendance fees or other
compensation payable to each Participant as a result of his or her service on
the Board.
     10.11 Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
     10.12 Requirements of Law. The granting of Awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

23



--------------------------------------------------------------------------------



 



     10.13 Governing Law. To the extent not preempted by federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of Indiana.
     IN WITNESS WHEREOF, the Company has caused this amended and restated Plan
to be signed on this 24th day of February, 2009, effective May 13, 2008.

            NISOURCE INC.
      By:   /s/ Robert C. Campbell         Its: Senior Vice President, Human
Resources     

24